 



EXHIBIT 10.95
AMENDMENT NO. 9 TO
AGREEMENT
     This Amendment No. 9 (“Amendment No. 9”) is entered into effective as of
July 1, 2006 (the “Amendment Effective Date”), pursuant to and amending that
certain Agreement between Gen-Probe Incorporated, a Delaware corporation
(“Gen-Probe”) and Novartis Vaccines and Diagnostics, Inc., a Delaware
corporation (“Novartis Vaccines and Diagnostics”). Capitalized terms used but
not defined herein shall have the meanings set forth in the Agreement.
Recitals
     A. Prior to April 19, 2006, the legal name of Novartis Vaccines and
Diagnostics, Inc. was Chiron Corporation. In this Amendment No. 9, Novartis
Vaccines and Diagnostics, Inc. is referred to as “Chiron” with respect to events
prior to April 19, 2006
     B. The parties entered into the Agreement as of June 11, 1998 pursuant to
which, among other things, the parties described their respective rights and
obligations with respect to the development, manufacture, marketing and
distribution of Products in the Blood Screening and Clinical Diagnostic Fields.
     C. The Agreement has been previously amended and supplemented by further
written agreements of the parties.
     D. Subsequent to the execution of the Agreement, Chiron assigned its rights
and obligations with respect to Clinical Diagnostic Products to Chiron
Diagnostics Corporation (“CDC”), and sold the common stock of CDC to Bayer
Corporation (CDC, Bayer Corporation, and Bayer Corporation’s affiliates being
collectively referred to as “Bayer”). Chiron retained all rights and obligations
under the Agreement with respect to Blood Screening Products. This amendment is
effective as between Chiron and Gen-Probe with respect to Blood Screening
Products only, and nothing herein shall affect any rights or obligations of
Gen-Probe or Bayer with respect to Clinical Diagnostic Products.
     E. Gen-Probe has previously developed an end-point detection assay for the
quantitative detection of human immunodeficiency virus (the “End-Point HIV QC
Assay”), to be used as a quality control assay in connection with the
development and manufacture of Blood Screening Assays for HIV and Clinical
Diagnostic Assays for HIV pursuant to the Agreement.
     F. As part of its continuous improvement program, Gen-Probe has commenced
development of a next generation quality control assay using real time detection
technology (the Real Time HIV QC Assay).
Agreement
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Amendment No. 9, the parties agree as follows:
     1. Unless otherwise stated herein, all capitalized terms shall have the
meaning set forth in the Collaboration Agreement.

1



--------------------------------------------------------------------------------



 



     2. For the avoidance of doubt, Novartis Vaccines and Diagnostics agrees
that Gen-Probe’s development of the Real Time HIV QC Assay for use as a quality
control assay, to be used for the development and manufacture of Blood Screening
Assays for use in the Blood Screening Field, is authorized by and pursuant to
section 3.1.5(a) and section 3.2.6(a) of the Collaboration Agreement. Novartis
Vaccines and Diagnostics hereby expressly consents to the development of the
Real Time HIV QC Assay for use in the Blood Screening Field.
     3. Nothing herein shall be construed as a license to develop or manufacture
any product for use in the Clinical Diagnostic Field. Gen-Probe agrees that it
will not undertake any development activities with respect to the Real Time HIV
QC Assay that are unique and specific to the use of such assay in the Clinical
Diagnostic Field without the express written consent of Bayer HealthCare LLC, if
such Assay would infringe a Valid Claim of a Chiron HIV Patent. By way of
example and not of limitation, Gen-Probe agrees that it will not undertake any
clinical studies, clinical trials, or regulatory submissions for clinical
diagnostic use of the Real Time HCV QC Assay without the express written consent
of Bayer HealthCare LLC, if such Assay would infringe a Valid Claim of a Chiron
HIV Patent. Chiron shall have reasonable rights of inspection and audit to
assure Gen-Probe’s compliance with this paragraph.
     4. This Amendment No. 9 shall not be interpreted to suggest that the
development and use of the Real Time HIV QC Assay, for use solely as a quality
control assay in connection with the manufacture of Clinical Diagnostic Assays,
is either authorized or not authorized pursuant to section 4.1.5(a) of the
Collaboration Agreement.
     5. Except as is expressly set forth in this Amendment No. 9, all other
terms and conditions of the Agreement shall continue in full force and effect.
     6. This Amendment No. 9 may be executed in counterparts, each of which
shall be an original, and all of which together shall constitute one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 9 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties.

     
Gen-Probe:
  Novartis Vaccines and Diagnostics:
 
   
GEN-PROBE INCORPORATED,
  NOVARTIS VACCINES AND DIAGNOSTICS, INC.,
a Delaware corporation
  a Delaware corporation
 
   
By: /s/ R. William Bowen
  By: /s/ Gene W. Walther
Its: Vice President & General Counsel
  Its: President — Diagnostics
Date: June 22, 2006
  Date: June 23, 2006

2